Title: From George Washington to Hanburys & Lloyd, 1 June 1774
From: Washington, George
To: Hanburys & Lloyd



Gentn
Williamsburg June 1st 1774

Captn Eston this Instt delivered me your Letters of the 24th of March to Mr Custis and myself with an Acct Current Inclosed. As you seem to be under a mistake in respect to my acting, or not acting, as Executor to Jno. Parke Custis I have delayed no time in rectifying the misapprehension you lay under—I always have, and still do act as the Guardian of Mr Custis; and in every draft, either upon your House, or Robt Cary & Cos. I always direct the Bills to be charged agreeably to the Letters of advice which either accompanys, or closely follows the Draft, which I judg’d full sufficient, and no doubts till now, hath arisen, upon it. Your placing the Bills drawn in favour of John Page Esqr. to the debit of Mr John P. Custis was proper; because you were so advised, and the money was drawn for on his Acct—so in like manner you will place the Drafts in favour of Captn McGachin,

and the Revd Doctr Miles Cooper to this acct also, and for the same Reason’s.
I have given Captn Eston orders for Twelve Hogsheads of Mr Custis’s Tobo, which please to Insure so as to receive Eight pounds pr Hhd in case of loss. I hope the prices will be considerably advanced before this Tobo gets to hand, or else I am sure it will not be worth continuing the business of Planting any longer—I shall compare your Acct Curt with my Books when I go home and see how they agree. I conceivd that prior to the drafts in favour of Mr Page the Balle due from you to Mr Custis had been greater than what you make it viz. £519.7.7. I shall add no more at present than that I am Gentn Yr Most Obedt Servt

Go: Washington

